Hill, C. J.
1. The accusation contained two counts. The first count charged generally the selling of intoxicating liquors. The second count charged the accused with having furnished liquor to Clarence Hogan, a minor, Without first securing the written authority of the “parent and guardian” of said Clarence Hogan. The accused filed a special demurrer to the second count of the indictment, on the ground that the words “parent and guardian” were used instead of the words “parent or guardian.” The court overruled the demurrer. Held, no error.
2. There was some evidence to support both counts of the indictment, although not entirely satisfactory; hut since the trial judge approved the verdict, this court will not interfere. Judgment affirmed.